Citation Nr: 1205362	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to treatment for coronary artery disease (CAD).

2.  Entitlement to an initial rating in excess of 30 percent for CAD.

3.  Entitlement to an initial rating in excess of 10 percent prior to October 23, 2008, and in excess of 40 percent thereafter, for residuals of a concussion and subdural hematoma, also characterized as residuals of traumatic brain injury (TBI).  

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).

5.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine (neck disability).

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee (left knee disability).

7.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee (right knee disability).  

8.  Entitlement to an effective date earlier than October 23, 2008, for a 100 percent combined rating.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and October 1967 to February 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appears to have raised additional claims for which he seeks service connection as listed in an August 2011 correspondence to VA.  These have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

Upon preliminary review of the evidence of record, the Board finds that further development needs to be performed regarding the Veteran's claims before a final decision is made.


Service Connection

The Veteran contends that he has gout attributable to the aspirin regimen he is on to treat his service-connected CAD.  He stated that he was treated in service for swollen joints and following aspirin treatment for CAD, his uric acid levels have been elevated.  The Board finds that the Veteran has submitted a prima facie case for secondary service connection, but he has not been afforded a VA examination to determine whether he has such a disorder as secondary to the service-connected CAD and its treatment, as he asserts. 

Initial Ratings

The Veteran most recently underwent a VA examination regarding his TBI in October 2009.  His most recent VA examinations regarding his joint disabilities and CAD were in December 2009.  In correspondence to VA, the Veteran has reported a worsening of symptoms since his last VA examinations.  In this regard, an August 2011 letter lists additional complaints/symptoms that may be related to his TBI.  VA and private treatment records also show continuing complaints and treatment for heart and joint problems.  The Board finds that based upon the remoteness of his most recent VA examinations, and in light of his assertions of worsening symptoms, his claims for higher initial ratings for TBI, joint disabilities, and CAD must be remanded in order to document the current degree of severity of the disabilities.

Earlier Effective Date

Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the Veteran's increased initial rating claims have significant impact on whether the Veteran is entitled to an earlier effective date for a combined 100 percent rating.  Thus, the issue of entitlement to an earlier effective date for a combined 100 percent rating is remanded along with the initial rating claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient to determine the etiology of the Veteran's gout. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's gout is etiologically related to his active service or was caused or permanently worsened by treatment for his service-connected CAD.  The examiner is asked to specifically discuss what impact, if any, the Veteran's aspirin regimen has on his claimed gout.  

The rationale for each opinion expressed must be provided. 

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back, neck, and bilateral knee disabilities.  The claims files must be made available to and reviewed by the examiner.

Any indicated studies should be performed, including range of motion testing.  The Board also requests that the appropriate electrodiagnostic studies be performed to determine the nature and extent of any neurological impairment in the lower extremities due to the Veteran's low back disability.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information necessary to rate the joint disabilities and any associated neurological impairment. 

The rationale for all opinions expressed should also be provided.

4.  The Veteran should also be afforded a VA cardiac examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected CAD.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information necessary for rating purposes.

The rationale for all opinions expressed should also be provided.

5.  The RO should also undertake any other development it determines to be warranted. 

6.  Then, the RO should readjudicate the Veteran's claims, including his earlier effective date claim if warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

